Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 18, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143630                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143630
                                                                    COA: 296631
                                                                    Oakland CC: 2009-225570-FC
  JOHNNY ALLEN HARRIS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 2, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals. An expert witness may not testify that sexual abuse occurred. People v
  Beckley, 434 Mich 691 (1990); People v Peterson, 450 Mich 349 (1995). The trial court
  impermissibly allowed Dr. Carrie Ricci to testify that the complainant was the victim of
  child sexual abuse and trial counsel was ineffective for failing to object to this evidence.
  People v Toma, 462 Mich 281 (2000). We REMAND this case to the Court of Appeals.
  On remand, the Court of Appeals shall determine whether the defendant was prejudiced
  by the admission of the doctor’s diagnosis and whether the defendant is entitled to a new
  trial. Id. at 303-304.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 18, 2012                      _________________________________________
           t0411                                                               Clerk